Title: To James Madison from James W. DePeyster and Company, 8 January 1805 (Abstract)
From: James W. DePeyster and Company
To: Madison, James


8 January 1805, New York. “We were duly Honoured by the receipt of your Letter of the 27th. Ultimo. It appears some error in Names has crept into this Buisaness which we thinck is easily accounted for. As the undersigned were remiss in Designating of whom their House consisted it was as easey for the British Blunderers to construe them into the Names to whom the Award was given as into the right or any other Names.
“The Facts are that We James W Depeyster, and the writer hereoff [sic] John Depeyster were at the time of Capture and Detention of our Ann, Marschalk at Bermuda by the British the sole and only owners of her and had been so from the time of our Building her in this City till a year or two after this Violation of our rights, That she was at the time on a voyage from Bordeau to Baltimore under a freight of Wine for a Mr. Carere Merchant there, That our Property, the Vessell and about Eleven Thousand Crowns in Specie, was Imediately given up to the Captain without being Libeled, that the Wine was shortly after condemned for the Freight & Interest of Which the Award ought to have been given to James W. and John Depeyster Instead of James Depeyster and William Depeyster & Co. William Depeyster Father to our John was never in any way Directly or Indirectly concerned with us in this or any other Vessell or in any other Buisaness Whatever. We state these Facts in Coroboration of Affidavit herewith, which can be further substantiated by reference to the Register at the propper Office in Washington which was given up we having Changed the Property by a Sale of the Vessell. The Inclosed we hope will prove sattisfactory & answer the purpose as they bring things back to their regular channell, if however they do not comport with the regularity of Buisaness at your Department, and should not be considered as a document exactly meeting the Award, we have no objection in that case to forward you a Power in lieuw of the present one executed


—by

James W. DePeyster


—by the writer hereof being the Executor to the Estate of his Father
}

William DePeyster.


—And by

John DePeyster.


which would compleatly imbrace the Names in the Award. You will perceive Sir we have Impowered your Receipt of the $1411.36/100 from the Department of State for us, which after a Deduction of Charges we will be happy to receive in any way most convenient to yourself. Doctor Mitchell being the only acquaintance we can recollect of having in your City at present, and his time necessarily much Imployed, we would Not willingly Incroach on it, which will plead our excuse for making free in the application Direct to yourself.”
